DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The disclosure is objected to because of the following informalities: Table 1 (seen on pate 21) and Table 2 (seen on page 25) are illegible.  
Appropriate correction is required.

Claim Objections
Claim(s) 1, 7, 15, & 19 objected to because of the following informalities:  
In claim 1 & 15,
“cathode foil formed” should read “a cathode foil formed”
“potential of reference cathode foil” should read “potential of a reference cathode foil”
In claim 7 & 19,
“wherein natural oxide film” should read “wherein a natural oxide film”

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-2 & 5-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization, potential corresponding to said current is at a higher side than a natural immersion potential of reference cathode foil formed of the valve action metal with purity of 99.9 %, and 
when current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization, if the electrolyte solution includes a nitro compound, potential corresponding to said current is at the higher side than the natural immersion potential of the reference cathode foil by 0.15 V or more” which causes the claim to be indefinite.  It is unclear if the second iteration of “current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization” is meant to be the same or different from the first iteration of “current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization”.  Claims 2 & 5-14 are rejected in the same manner based on their dependency on claim 1.

Claim 2 recites “a range of current density of leakage current of the electrolytic capacitor” which causes the claim to be indefinite.  It is unclear if “a range of current density of leakage current of the electrolytic capacitor” is meant to be the same or different from the first iteration of “a range of current density of leakage current of the electrolytic capacitor” recited in claim 1 from which claim 2 depends.

Claim 7 recites “oxide film may be formed” which causes the claim to be indefinite as it is unclear if the oxide film is present or not.

Claim 15 recites “when current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization, potential corresponding to said current is at a higher side than a natural immersion potential of reference cathode foil formed of the valve action metal with purity of 99.9 %, and 
when current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization, if the electrolyte solution does not include a nitro compound, potential corresponding to said current is at the higher side than the natural immersion potential of the reference cathode foil by 0.3 V or more” which causes the claim to be indefinite.  It is unclear if the second iteration of “current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization” is meant to be the same or different from the first iteration of “current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization”.  Claims 16-21 are rejected in the same manner based on their dependency on claim 1.

Claim 16 recites “a range of current density of leakage current of the electrolytic capacitor” which causes the claim to be indefinite.  It is unclear if “a range of current density of leakage current of the electrolytic capacitor” is meant to be the same or different from the first iteration of “a range of current density of leakage current of the electrolytic capacitor” recited in claim 15 from which claim 16 depends.

Claim 19 recites “oxide film may be formed” which causes the claim to be indefinite as it is unclear if the oxide film is present or not.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 7-8, 11, 13, & 19-20 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 7-8, 11, 13, & 19-20 fail to further limit the subject matter of the claim upon which it depends.  
Specifically, claims 7 & 20 do not add any further structural limitations to the product claimed (i.e. the cathode for an electrolytic capacitor).  
Specifically, claims 8, 11, 13, & 20 do not add any further structural limitations and amount to a mere reiteration of the claim from which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10-11, 13, & 15-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by JP2005223197A hereafter referred to as Aoki.
In regards to claim 1, Aoki discloses 
A cathode of an electrolytic capacitor comprising: 
cathode foil (42 – fig. 4; [0037]) formed of valve action metal ([0037]); and 
a conductive layer (41 – fig. 4; [0037]) formed on a surface of the cathode foil and including carbon material ([0037] & [0007]).
wherein: 
when current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization, potential corresponding to said current is at a higher side than a natural immersion potential of reference cathode foil formed of the valve action metal with purity of 99.9 % (When the structure recited in the references is substantially identical to that of the claims, claimed properties (i.e. current density) are presumed to be inherent), and 
when current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization, if the electrolyte solution includes a nitro compound, potential corresponding to said current is at the higher side than the natural immersion potential of the reference cathode foil by 0.15 V or more (When the structure recited in the references is substantially identical to that of the claims, claimed properties (i.e. current density) are presumed to be inherent).

In regards to claim 2, Aoki discloses 
The cathode according to claim 1, wherein a range of current density of the leakage current of the electrolytic capacitor is equal to or more than 0.1 µA ● cm-2 and equal to or less than 0.3 µA ● cm-2 (When the structure recited in the references is substantially identical to that of the claims, claimed properties (i.e. current density) are presumed to be inherent). 

In regards to claim 5, Aoki discloses 
The cathode according to claim 1, wherein in a polarization curve, the range of current density of leakage current of the electrolytic capacitor, and a potential range in which current produced by cathode reaction which reduces dissolved oxygen in the electrolyte solution is larger than current produced by cathode reaction which reduces hydrogen ions may correspond with each other (When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent).

In regards to claim 6, Aoki discloses 
The cathode according to claim 1, wherein the valve action metal is aluminum ([0007]).  

In regards to claim 7, Aoki discloses 
The cathode according to claim 1, wherein natural oxide film may be formed on the reference cathode foil (firstly, this claim does not add any features to the cathode claimed - rather deals with a comparison method, secondly the claim does not positively claim any addition limitations, and thirdly, when the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent). 

In regards to claim 8, Aoki discloses 
The electrolytic capacitor comprising the cathode according to claim 1 ([0029]).

In regards to claim 10, Aoki discloses 
The cathode according to claim 2, wherein in a polarization curve, the range of current density of leakage current of the electrolytic capacitor, and a potential range in which current produced by cathode reaction which reduces dissolved oxygen in the electrolyte solution is larger than current produced by cathode reaction which reduces hydrogen ions may correspond with each other (When the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent).

In regards to claim 11, Aoki discloses 
The electrolytic capacitor comprising the cathode according to claim 2 ([0029]).

In regards to claim 13, Aoki discloses 
The electrolytic capacitor comprising the cathode according to claim 5 ([0029]).

In regards to claim 15, Aoki discloses 
A cathode of an electrolytic capacitor comprising: 
cathode foil (42 – fig. 4; [0037]) formed of valve action metal ([0037]); and 
a conductive layer (41 – fig. 4; [0037]) formed on a surface of the cathode foil and including carbon material ([0037] & [0007]).
wherein: 
when current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization, potential corresponding to said current is at a higher side than a natural immersion potential of reference cathode foil formed of the valve action metal with purity of 99.9 % (When the structure recited in the references is substantially identical to that of the claims, claimed properties (i.e. current density) are presumed to be inherent), and 
when current in a range of current density of leakage current of the electrolytic capacitor flows by electrochemical polarization, if the electrolyte solution does not include a nitro compound, potential corresponding to said current is at the higher side than the natural immersion potential of the reference cathode foil by 0.3 V or more (When the structure recited in the references is substantially identical to that of the claims, claimed properties (i.e. current density) are presumed to be inherent)

In regards to claim 16, Aoki discloses 
The cathode according to claim 15, wherein a range of current density of the leakage current of the electrolytic capacitor is equal to or more than 0.1 µA ● cm-2 and equal to or less than 0.3 µA ● cm-2 (When the structure recited in the references is substantially identical to that of the claims, claimed properties (i.e. current density) are presumed to be inherent)
    
In regards to claim 17, Aoki discloses 
The cathode according to claim 15, wherein in a polarization curve, the range of current density of leakage current of the electrolytic capacitor, and a potential range in which current produced by cathode reaction which reduces dissolved oxygen in the electrolyte solution is larger than current produced by cathode reaction which reduces hydrogen ions may correspond with each other (When the structure recited in the references is substantially identical to that of the claims, claimed properties (i.e. current density) are presumed to be inherent) 

In regards to claim 18, Aoki discloses 
The cathode according to claim 15, wherein the valve action metal is aluminum ([0029]). 

In regards to claim 19, Aoki discloses 
The cathode according to claim 1, wherein natural oxide film may be formed on the reference cathode foil (firstly, this claim does not add any features to the cathode claimed - rather deals with a comparison method, secondly the claim does not positively claim any addition limitations, and thirdly, when the structure recited in the references is substantially identical to that of the claims, claimed properties are presumed to be inherent). 

In regards to claim 20, Aoki discloses 
The electrolytic capacitor comprising the cathode according to claim 15 ([0029]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9, 12, 14, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Takaoka et al. (US 2004/0262566).
In regards to claim 9, 12, 14, & 21,
Aoki discloses a capacitor element including anode foil ([0029]) on which dielectric oxide film ([0029]) is formed and the cathode foil, and 
an electrolyte filled in the capacitor element ([0026]).  Aoki fails to disclose a nitro compound filled in the capacitor element.

Takaoka ‘566 discloses an electrolyte and a nitro compound filled in the capacitor element ([0020-0022]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a nitro compound as taught by Takaoka in the electrolyte of Aoki to obtain a capacitor with reduced gas generation and corrosion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,988,858 – C9:L51-56		US 6,519,137 – C26:L45-51

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848